Main, J.
Appeal from a judgment of the County Court of Chemung County (Monroe, J.), rendered September 17, 1982, upon a verdict convicting defendant of the crime of criminal mischief in the third degree.
Defendant appeals from a conviction of criminal mischief in the third degree. Defendant argues, inter alia, that County Court erred in denying his Sandoval motion (34 NY2d 371). The record reveals that County Court denied the motion without further comment or explanation. We have recently made clear that Trial Judges should place their reasons for their rulings on Sandoval motions on the record (People v Culver, 106 AD2d 680; People v Henderson, 97 AD2d 620). In this way, we can ensure that Trial Judges are properly exercising their discretion in ruling on Sandoval motions, as required by People v Williams (56 NY2d 236). County Court’s failure to enunciate its reasons for its Sandoval ruling requires that this matter be remitted to provide it with an opportunity to place its reasons for its decision on the record (People v Culver, supra).
Decision withheld, and matter remitted to the County Court of Chemung County for further proceedings not inconsistent herewith. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.